DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6 & 13 each recite the limitation “the electric motor passes through the oil drain hole”; this limitation renders the claims indefinite.  In particular, it is not understood from Applicant’s specification how the electric motor 30 would be considered to pass through the oil drain hole 53.  As far as the Examiner understands, the oil drains through the electric motor via a cutout/notch 31a that passes through the electric motor (as clearly shown in Fig. 1).  However, this does not clarify the current language, rendering the claims indefinite.  For examination purposes herein, the Examiner has interpreted Claims 6 & 13 to require the oil to drain through a portion of the electric motor.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/030694 to Kim et al.

    PNG
    media_image1.png
    904
    730
    media_image1.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figure 7 shown immediately above, Kim et al. (Kim) discloses:

(1)	A compressor (Fig. 7) comprising: a compression mechanism (3) configured to compress gas and discharge the compressed gas; an electric motor (2) arranged to drive the compression mechanism; a casing (1) housing the compression mechanism and the electric motor; a suction pipe (25) connected to a suction side of the compression mechanism via the casing (apparent in Fig. 7); and a discharge pipe (16) provided at the casing so as to open in a space in the casing (apparent in Fig. 7); the space in the casing having a first space located below the electric motor (apparent in Fig. 7), and a second space located above the electric motor (apparent in Fig. 7), the compression mechanism being disposed in the first space (apparent in Fig. 7), the compressor being provided with a partition plate (913) disposed in the second space, and the partition plate having a gas passage hole (913a) formed therein (Fig. 7; para. 96-98), the partition plate further having an oil drain hole (921) formed at a lower level than an open end (i.e. a top end) of the gas passage hole (due to the decline of plate 913; apparent in Fig. 7), and the drain hole being located radially outside an outer peripheral surface of a rotor (22) of the electric motor (this is apparent in Fig. 7).

In regards to Claim 3, the partition plate has a raised portion (the outer peripheral raised lip contacting the casing 1) formed on a peripheral portion of the gas passage hole (Fig. 7)
	In regards to Claim 5, the open end of the gas passage hole and a lower end of the discharge pipe face each other with a predetermined gap interposed therebetween (apparent in Fig. 7), and the predetermined gap between the open end of the gas passage hole and the lower end of the discharge pipe and a space around the predetermined gap constitute a Helmholtz muffler (this is implicit).
Claim 7, a center of the gas passage hole and a center of the discharge pipe are out of alignment with each other (this is apparent in Fig. 7).
In regards to Claim 8, the discharge pipe (16) vertically penetrates an upper end plate (12) of the casing (apparent in Fig. 7), which is in a shape of a vertically-oriented cylinder (apparent in Fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10, & 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-23822 to Ishikawa (attached herein with machine translation) in view of US 2017/0306964 to Kim et al.

    PNG
    media_image2.png
    871
    514
    media_image2.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figure 1 shown immediately above, Ishikawa discloses:

(1)	A compressor (1; Fig. 1) comprising: a compression mechanism (20) configured to compress gas and discharge the compressed gas; an electric motor (30) arranged to drive the compression mechanism; a casing (10) housing the compression mechanism and the electric 

Although Ishikawa discloses the majority of Applicant’s recited invention, he does not further disclose the partition plate having an oil drain hole formed at a lower level than an open end of the gas passage hole, and the drain hole being located radially outside an outer peripheral surface of a rotor of the electric motor (Ishikawa’s plate 50 has a gas hole 51, but not an oil drain hole).
However, as denoted previously above, Kim et al. (Kim) discloses another rotary compressor assembly (Fig. 7) similar to Ishikawa, wherein the space in the casing (1) has a first space located below the electric motor (apparent in Fig. 7), and a second space located above the electric motor (apparent in Fig. 7), and the compression mechanism is disposed in the first space (apparent in Fig. 7).  Kim goes on to disclose a partition plate (913) disposed in the second space and the partition plate having a gas passage hole (913a) formed therein (Fig. 7; para. 96-98), the partition plate further having an oil drain hole (921) formed at a lower level than an open end (i.e. a top end) of the gas passage hole (due to the decline of plate 913; apparent in Fig. 7), and the drain hole being located radially outside an outer peripheral surface of a rotor (22) of the electric motor (this is apparent in Fig. 7).  Kim makes clear that the combination of the gas hole (913a) with the oil drain hole (921) provides not only a reliable means of separating the lubricating oil from the compressed gas, but also ensures proper guiding of the separated oil back to the oil sump (via oil drain hole/pipe 921).  Guiding of the oil back to the sump is 

In regards to Claim 2, Ishikawa discloses that a discharge muffler (40) having a discharge opening (at its center, surrounding bearing 22a) is attached to the compression mechanism, and A2<A<A1 is satisfied, where A represents a total area of the gas passage hole and the oil drain hole, A1 represents an area of the discharge opening of the discharge muffler, and A2 represents an area of an inlet of the discharge pipe (this relationship is apparent from Fig. 1 of Ishikawa; A1 (of muffler discharge opening) is a large diameter, A (of gas port 51) is a smaller diameter, and A2 (of pipe 15) is the smallest diameter).  The same relationship would remain when plate 50 is replaced with Kim’s plate 913.
In regards to Claims 3 & 10, the partition plate 913 (from Kim) has a raised portion (the outer peripheral raised lip contacting the casing 1) formed on a peripheral portion of the gas passage hole (Fig. 7).  The same would remain when incorporated into Ishikawa’s casing.
	In regards to Claims 5 & 12, the open end of the gas passage hole (913a, from Kim) and a lower end of the discharge pipe (15) face each other with a predetermined gap interposed therebetween (this is apparent in Fig. 1 of Ishikawa), and the predetermined gap between the open end of the gas passage hole and the lower end of the discharge pipe and a space around the predetermined gap constitute a Helmholtz muffler (this is implicit).
Claims 6 & 13, Ishikawa discloses that a power supply wire is connected to a terminal provided on a top (12) of the casing (10) (this is apparent in Fig. 1), and the electric motor passes through the oil drain hole (please see the 112b rejection above; given the combination, the oil drain hole 921 (from Kim) would drain oil through a portion (i.e. stator 21) of Ishikawa’s motor 30).
In regards to Claims 7 & 14, Ishikawa as modified by Kim discloses that a center of the gas passage hole (913a) and a center of the discharge pipe (15) are out of alignment with each other (this is apparent in Fig. 7 of Kim and would remain when combined with Ishikawa).
In regards to Claims 8 & 15, Ishikawa’s discharge pipe (15) vertically penetrates an upper end plate (12) of the casing (10) (seen in Fig. 1), which is in a shape of a vertically-oriented cylinder (Fig. 1).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (applied above) in view of US 5,087,170 to Kousokabe et al.
In regards to Claim 4, Kim discloses the compressor of claim 1, but does not further disclose an insertion pipe provided in the gas passage hole (913a).
However, providing a gas passage hole with an insertion pipe therein is well known in the art, as shown by Kousokabe et al. (Kousokabe).  As seen in Figure 9, Kousokabe discloses another rotary compressor very similar to that of Kim which includes a partition plate (10) in the upper space of the casing (16) having a gas passage hole to separate oil from gas, and specifically discloses that an insertion pipe 10f is provided in the gas passage hole for purposes of improved oil/gas separation (col. 7, lines 34-51).  In these disclosures, Kousokabe makes clear that the oil/gas mixture flowing through the injection pipe 10f impinges upon an inner wall at an upper end of the casing 16, and after this impingement, the direction of gas flow is changed, thereby causing separation of the oil from the gas.  Kousokabe concludes that this arrangement is simple in construction while providing advantageous oil/gas separation, as desired.  Therefore, to one of ordinary skill desiring a rotary compressor with improved .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (applied above) in view of US 5,421,708 to Utter et al.
In regards to Claim 9, Kim discloses the compressor of claim 1, but does not further disclose that the discharge pipe (16) laterally penetrates a barrel (11) of the casing (1), which is in a shape of a vertically-oriented cylinder (Kim’s discharge pipe axially penetrates the top cover 12 of the casing 1).
However, providing a discharge pipe that laterally penetrates a side/barrel of a compressor casing is vastly well known in the art, as clearly shown by Utter et al. (Fig. 1).  As seen in Figure 1, Utter discloses another rotary compressor very similar to that of Kim which includes a partition plate (48) in the upper space of the casing (12-16) to separate oil from gas, and specifically discloses that the discharge pipe (62) laterally penetrates a barrel of the casing (Fig. 1), which is in a shape of a vertically-oriented cylinder (Fig. 1).  Those of ordinary skill in the art will readily recognize that the placement of a discharge pipe is largely based upon the location of the system to which the compressor is connected.  Furthermore, Kim recognizes that altering the flow direction of the gas as much as possible further enhances oil separation from the gas.  Providing a lateral discharge pipe enhances this effect.  Therefore, to one of ordinary skill desiring a compressor with improved oil separation functionality, it would have been obvious to utilize the techniques disclosed in Utter in combination with those seen in .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa-Kim as applied to claim 2 above, and further in view of US 5,087,170 to Kousokabe et al.
In regards to Claim 11, Ishikawa-Kim discloses the compressor of claim 2 but does not further disclose that an insertion pipe is provided in the gas passage hole (913a).
However, providing a gas passage hole with an insertion pipe therein is well known in the art, as shown by Kousokabe et al. (Kousokabe).  As seen in Figure 9, Kousokabe discloses another rotary compressor very similar to that of Kim which includes a partition plate (10) in the upper space of the casing (16) having a gas passage hole to separate oil from gas, and specifically discloses that an insertion pipe 10f is provided in the gas passage hole for purposes of improved oil/gas separation (col. 7, lines 34-51).  In these disclosures, Kousokabe makes clear that the oil/gas mixture flowing through the injection pipe 10f impinges upon an inner wall at an upper end of the casing 16, and after this impingement, the direction of gas flow is changed, thereby causing separation of the oil from the gas.  Kousokabe concludes that this arrangement is simple in construction while providing advantageous oil/gas separation, as desired.  Therefore, to one of ordinary skill desiring a rotary compressor with improved oil/gas separation functionality, it would have been obvious to utilize the techniques disclosed in Kousokabe in combination with those seen in Kim-Ishikawa in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the gas passage hole 913a of Ishikawa-.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa-Kim as applied to claim 2 above, and further in view of US 5,421,708 to Utter et al.
In regards to Claim 16, Ishikawa-Kim discloses the compressor of claim 2, but does not further disclose that the discharge pipe (15) laterally penetrates a barrel (11) of the casing (10), which is in a shape of a vertically-oriented cylinder (Ishikawa’s discharge pipe 15 axially penetrates the top cover 12 of the casing 10).
However, providing a discharge pipe that laterally penetrates a side/barrel of a compressor casing is vastly well known in the art, as clearly shown by Utter et al. (Fig. 1).  As seen in Figure 1, Utter discloses another rotary compressor very similar to that of Kim which includes a partition plate (48) in the upper space of the casing (12-16) to separate oil from gas, and specifically discloses that the discharge pipe (62) laterally penetrates a barrel of the casing (Fig. 1), which is in a shape of a vertically-oriented cylinder (Fig. 1).  Those of ordinary skill in the art will readily recognize that the placement of a discharge pipe is largely based upon the location of the system to which the compressor is connected.  Furthermore, Ishikawa recognizes that altering the flow direction of the gas as much as possible further enhances oil separation from the gas.  Providing a lateral discharge pipe enhances this effect.  Therefore, to one of ordinary skill desiring a compressor with improved oil separation functionality, it would have been obvious to utilize the techniques disclosed in Utter in combination with those seen in Ishikawa in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Ishikawa’s discharge pipe 15 to laterally penetrate through the sidewall of casing cover 12 (as taught in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC